DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the remarks filed 9/6/22. 

1.	Claims 1, 4-19 and 22-26 are pending.
	Claims 1, 4-19 and 22-26 are rejected.

Response to Arguments
2.	Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. 
Applicant states;
	A:	Claim 1 requires transmitting a postcard containing the on-path telemetry data collected by all nodes in the section to a controller only when the node is the end node of the section. 
Response to A:  Mirsky, para. 65, teaches the limitation as relied upon.  Thus, it appears that the Applicant is missing the details disclosed. As stated, Mirsky teaches, the following quote, “An egress network node (end node) may be configured to collect and assemble telemetry data as the last network node to which a packet is directed by the first node and/or any transient node in an on-path telemetry collection within a communication network domain”.  Thus, the egress node collects/receives the telemetry data from the first and any transient node (hence, along the path).
B:	Claim 8 requires transmitting the on-path telemetry data that was collected at the node. On page 14 of the Office Action, the Examiner acknowledges that Nainar and Vytla fail to disclose transmitting the on-path telemetry data that was collected at the node, but asserts that Minamiyama remedies this deficiency. In doing so, the Examiner equates the on-path telemetry data that was collected at the node in Applicant's claim to the measured data in Minamiyama. However, Minamiyama's measured data is an ambient temperature, an ambient humidity, or an ambient illuminance collected by branch station 1, and not on-path telemetry data collected at the node
Response to B:  The Examiner disagrees.  Paragraph 69 of Minamiyama teaches transmitting the on-path telemetry (viewed as readings/measurements) data that was collected at the node. The MCU 39 of relay station 3d then generates data (packet/postcard) containing the measured data (telemetry data collected), thus transmitted via on paths from stations. Also see fig. 1A which further shows paths associated with the stations.
C:	In addition, the Examiner's attempt to modify Nainar with the teachings of Minamiyama changes the principle of operation of Nainar and/or renders Nainar unsatisfactory for its intended purpose. Indeed, if Nainar is modified with the teachings of Minamiyama, the nodes in Nainar will no longer transmit telemetry data that was collected by an upstream node, which relates to one of the novel aspects of Nainar.
Response to C:  The Examiner disagrees. The intended purpose of Nainar is not rendered unsatisfactory.  The addition of Minamiyama only enhances the invention in order to utilize relay wireless communication between branch station 1 and base station 2, relay stations 3 thereby establishing a relay network, (Minamiyama; para. 40). Establishing a relay network does not render Nainar unsatisfactory as data is collected by an upstream node, even if one imbeds a relay network.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/10/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1,4-5, 7, 19, 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al., (Nainar), US PGPub. No.: 20190372877 as applied to claims above, in view of Mirsky, (Mirsky), US PGPub. No.: 20200084522.

 	As per claim 1,  Nainar teaches a method of collecting on-path telemetry data by a node in a multicast network, , (In-Situ OAM allows a network/service operator (node) to collect real-time telemetry data; In-Situ OAM telemetry data collection can be useful for collecting complete path information from a headend to each leaf node, and for performance measurements from headend to leaf node(s); In-Situ OAM techniques in the multicast data path (hence, multicast network); network controller (also represents a node) collects telemetry data) (para. 2, 11, 19, 39) the method comprising: 
`receiving a multicast packet containing an instruction header, (In-Situ OAM header can be included in a service header to collect the data from service nodes; The network element inserts into a header of the packet (multicast packet), packet replication information indicating whether the network element performs a replication operation on the packet; Presented herein are techniques to extend the applicability of In-Situ OAM for multicast data paths that involve a packet replication operation; also via BIER header as well; header included to collect data from nodes) (para. 2, 10-11, 19);
collecting on-path telemetry data at the node (In-Situ OAM allows a network/service operator to collect real-time telemetry data by embedding the data inband within actual data traffic; network controller (and/or collector) may analyze the packet replication information (thus the controller and collector also representing a node that collects the data)) (para. 2, 15, 39), as instructed by the instruction header, (In-Situ OAM header is included to collect (hence, via header instruction) the data from the nodes; using IOAM headers to carry packet replication/multicast related information. Again, for simplicity, the network controller 35 and the collector 37 shown in FIG. 1 are not shown in FIG. 5, but it is to be understood that these elements would be present in an actual system deployment; additional information (instructions) is included in the IOAM header of packets to indicate that when a node replicates and forwards traffic over certain interfaces) (para. 2, 13, 59); and transmitting the instruction header and the on-path telemetry data collected by the node to a downstream node when the node is not at the end [[node]] of the section, (Fig. 5 details the collected data by the nodes to downstream nodes as depicted from packets 330, 350 and 360, which acquires more data as it migrates down the path) (Fig. 5).
Nainar does not specifically teach determining whether the node is at an end of a section that extends between: a root node and an adjacent branch node, or adjacent branch nodes; transmitting a postcard containing the on-path telemetry data collected by all nodes in the section to a controller only when the node is at the end of the section; 
However, Mirsky teaches determining whether the node is at an end or adjacent branch nodes; transmitting a postcard containing the on-path telemetry data collected by all nodes (first/root node and transient (leaf node)) in the section to a controller only when the node is at the end of the section, (para. 65).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar and Mirsky such that the egress network node transmits the re-reassembled on-path telemetry data out-of-band to another node (e.g., SDN controller or closed-loop service assurance control system) for analysis, (Mirsky; para. 69) 
 
 	As per claim 4, the method of claim 1, Nainar teaches wherein the instruction header is appended to a multicast packet in accordance with an instruction received from a controller, (In-Situ OAM header is included to collect (hence, via header instruction) the data from the nodes; IOAM headers to carry packet replication/multicast related information; one or more non-transitory computer readable storage media are provided encoded with instructions that, when executed by a processor of a network element in a network, cause the processor to: receive a packet; insert into a header of the packet, packet replication information; The network element sends the packet, with the packet replication (instruction information) information included in the IOAM header, in the network) (para. 10, 59, 96).  

 	As per claim 5, the method of claim 1, Nainar teaches wherein the instruction header is appended to a multicast packet when received, (The network element receives a packet. The network element inserts into a header of the packet, packet replication information indicating whether the network element performs a replication operation on the packet) (para. 10).  

 	As per claim 7, the method of claim 1, Nainar teaches wherein the instruction header is received from an upstream node, (via Fig. 1 shows header, i.e. packet 50’s header is received from R1 which is an upstream node is received) (Fig. 1).  
 	 
 	As per claim 19, Nainar teaches a node configured to collect on-path telemetry data in a multicast network, (In-Situ OAM allows a network/service operator (node) to collect real-time telemetry data; In-Situ OAM telemetry data collection can be useful for collecting complete path information from a headend to each leaf node, and for performance measurements from headend to leaf node(s); In-Situ OAM techniques in the multicast data path (hence, multicast network); network controller (also represents a node) collects telemetry data) (para. 2, 11, 19, 39), the node comprising: 
a receiver (Any receiver will use the multicast information included in the IOAM header information to join the new Data MDT) (para. 57); configured to receive a multicast packet containing an instruction header, , (In-Situ OAM header can be included in a service header to collect the data from service nodes; The network element inserts into a header of the packet (multicast packet), packet replication information indicating whether the network element performs a replication operation on the packet; Presented herein are techniques to extend the applicability of In-Situ OAM for multicast data paths that involve a packet replication operation; also via BIER header as well; header included to collect data from nodes) (para. 2, 10-11, 19); 
a processor coupled to the receiver, (controller (processor) is present in deployment thus connected) (para. 59)  the processor executing instructions, (para. 84, 96) to cause the node to: 
collect the on-path telemetry data at the node (In-Situ OAM allows a network/service operator to collect real-time telemetry data by embedding the data inband within actual data traffic; network controller (and/or collector) may analyze the packet replication information (thus the controller and collector also representing a node that collects the data)) (para. 2, 15, 39); as instructed by the instruction header, (In-Situ OAM header is included to collect (hence, via header instruction) the data from the nodes; using IOAM headers to carry packet replication/multicast related information. Again, for simplicity, the network controller 35 and the collector 37 shown in FIG. 1 are not shown in FIG. 5, but it is to be understood that these elements would be present in an actual system deployment; additional information (instructions) is included in the IOAM header of packets to indicate that when a node replicates and forwards traffic over certain interfaces) (para. 2, 13, 59); and a transmitter coupled to the processor, (routers also receive and transmit as they are too connected to the collector/operator of the network) (para. 49, 59; Fig. 5); the processor executing instructions to cause the node to, via the transmitter: transmit a postcard to a collector, (item 330, 350 and 360 show telemetry data collected by all nodes in the section to a controller when the node is end node of the section); collector 37 may be a network analysis entity or application that can store and analyze received IOAM data, (thus, receives all data collected) or make the stored IOAM data available to another entity, such as the network controller) (para. 15, 59, 94, Fig. 5); and transmit the instruction header and the on-path telemetry data collected by the node to a downstream node when the node is not at the end of the section, (Fig. 5 details the collected data by the nodes to downstream nodes as depicted from packets 330, 350 and 360, which acquires more data as it migrates down the path) (Fig. 5).
Nainar does not specifically teach determine whether the node is at an end of a section that extends between: a root node and an adjacent branch node, or adjacent branch nodes; transmit a postcard only when the node is at the end of the section.
However, Mirsky teaches determine whether the node is at an end of a section that extends between: a root node and an adjacent branch node, or adjacent branch nodes; transmit a postcard only when the node is at the end of the section, (para. 65).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar and Mirsky such that the egress network node transmits the re-reassembled on-path telemetry data out-of-band to another node (e.g., SDN controller or closed-loop service assurance control system) for analysis, (Mirsky; para. 69.

 	As per claim 22, the node of claim 19, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  

 	As per claim 23, the node of claim 19, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.  

 	As per claim 25, the node of claim 19, it is rejected based on the analysis of claim 7, due to the similarity of the limitations. 
 
 	As per claim 26, the node of claim 19, Nainar teaches wherein the node comprises a receiver coupled to the processor, (network/service operator collects (hence, via receiver) the receiver configured to receive an instruction from a controller (embedding (via instruction) data inband; processing via instantly reacting to any network events) (para. 2), the instruction instructing the node to append the instruction header to a multicast packet., (R1 will insert into an IOAM header 44 of packet 40 IOAM trace information indicating (instructing) that it sends out the packet on the egress interface between R1 and R2 (denoted "int1) in the IOAM header, thus appended; also via one or more non-transitory computer readable storage media are provided encoded with instructions that, when executed by a processor of a network element in a network, cause the processor to: receive a packet; insert into a header of the packet, packet replication information; The network element sends the packet, with the packet replication (instruction information) information included in the IOAM header, in the network) (para. 20, 96).

7.	Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al., (Nainar), US PGPub. No.: 20190372877 as applied to claims above, in view of Mirsky, (Mirsky), US PGPub. No.: 20200084522 and further in view of Mizutani, (Mizutani), US PGPub. No.: 20050111453.

 	As per claim 6, the method of claim 1, Nainar teaches the instruction header is appended to a multicast packet, (para. 10, 13)
Neither Nainar nor Mirsky teach wherein the header is appended to a multicast packet when transmitted.  
However, Mizutani teaches the header is appended to a packet when transmitted, (multicast data packet is transmitted from the physical network interface after the header with regard to the protocol of each layer is added to the L7 multicast packet) (para. 51). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar, Mirsky and Mizutani such that it is possible to transmit the data packet by using a different protocol, thus, more flexible network establishment becomes possible, (Mizutani; para. 51).

 	As per claim 24, the node of claim 19, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

8.	Claim 8-9 11-12, and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al., (Nainar), US PGPub. No.: 20190372877 as applied to claims above, in view of Vytla, et al., (Vytla), US Patent No.: 10862807 and further in view of Minamiyama, (Minamiyama), US PGPub. No.: 20160295453.

 	As per claim 8, Nainar teaches a method of collecting on-path telemetry data by a node in a multicast network, (In-Situ OAM allows a network/service operator (node) to collect real-time telemetry data; In-Situ OAM telemetry data collection can be useful for collecting complete path information from a headend to each leaf node, and for performance measurements from headend to leaf node(s); In-Situ OAM techniques in the multicast data path (hence, multicast network); network controller (also represents a node) collects telemetry data) (para. 2, 11, 19, 39); the method comprising: receiving a multicast packet containing an instruction header, , (In-Situ OAM header can be included in a service header to collect the data from service nodes; The network element inserts into a header of the packet (multicast packet), packet replication information indicating whether the network element performs a replication operation on the packet; Presented herein are techniques to extend the applicability of In-Situ OAM for multicast data paths that involve a packet replication operation; also via BIER header as well; header included to collect data from nodes) (para. 2, 10-11, 19); collecting on-path telemetry data at the node, (In-Situ OAM allows a network/service operator to collect real-time telemetry data by embedding the data in band within actual data traffic; network controller (and/or collector) may analyze the packet replication information (thus the controller and collector also representing a node that collects the data)) (para. 2, 15, 39) as instructed by the instruction header, (In-Situ OAM header is included to collect (hence, via header instruction) the data from the nodes; using IOAM headers to carry packet replication/multicast related information. Again, for simplicity, the network controller 35 and the collector 37 shown in FIG. 1 are not shown in FIG. 5, but it is to be understood that these elements would be present in an actual system deployment; additional information (instructions) is included in the IOAM header of packets to indicate that when a node replicates and forwards traffic over certain interfaces) (para. 2, 13, 59); transmitting a postcard to a collector as instructed by the instruction header, the postcard containing a branch identifier and only the on-path telemetry data that was collected at the node, the node comprising a branch node or a leaf node, (via capturing the data at any egress (branch or leaf) node) (para. 36), the branch identifier comprising a node identifier (ID) and a branch index, (In the diagram, R1 is an upstream node that receives the traffic from a source 30 and R2 (node identifier) is the branching point node; R2 is a branch node between upstream router R1 and downstream routers R3 and R4, thus indexed) (para. 13, 59); and transmitting the instruction header to a downstream node, (Fig. 5 details the collected data by the nodes to downstream nodes as depicted from packets 330, 350 and 360, which acquires more data as it migrates down the path) (Fig. 5).
Nainar does not specifically teach transmitting a postcard to a collector as instructed by the instruction header;
However, Vytla teaches transmitting a postcard to a collector as instructed by the instruction header, (Further, in an embodiment, when a Node 110 receives a packet having a PTD header, the Node 110 collects the specified telemetry data and transmits it to the identified Controller 105).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar and Vytla such that in addition to or 30 instead of notifying an administrator, the Controller 105 can operate to isolate the problematic node( s) rapidly in order to restore traffic in a matter of seconds or minutes, rather than in hours or days, as is often required in traditional systems, (Vytla; col. 6, lines 29-33). Nainar teaches transmitting a branch identifier, (para. 13, 59). Nainar further teaches on-path telemetry data, (Vytla; para. 2, 11, 19, 39).
Neither Nainar nor Vytla specifically teaches transmitting the postcard containing a branch identifier and only the telemetry data that was collected at the node.
However, Minamiyama teaches the postcard containing a branch identifier and only the telemetry data that was collected, (MCU 39 of relay station 3d then generates data (packet/postcard) containing the measured data (telemetry data collected), the sequence number, and the branch station ID (collected data) and having a broadcast address as a destination address) (para. 69).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar, Vytla and Minamiyama in order to relay wireless communication between branch station 1 and base station 2, relay stations 3 adjacent to each other are located within communication areas thereof, thereby establishing a relay network, (Minamiyama; para. 40).

 	As per claim 9, the method of claim 8, Nainar teaches wherein the branch index identifies a branch from which the instruction header was received, (In the diagram, R1 is an upstream node that receives the traffic from a source 30 and R2 (node identifier) is the branching point node; R2 is a branch node between upstream router R1 and downstream routers R3 and R4, thus indexed; also, header received as per figure 5) (para. 13, 59).  
 
	As per claim 11, the method of claim 8, Nainar teaches wherein the instruction header is appended to a multicast packet , the network controller 35 and the collector 37 shown in FIG. 1 are not shown in FIG. 5, but it is to be understood that these elements would be present in an actual system deployment; additional information (instructions) is included in the IOAM header of packets to indicate that when a node replicates and forwards traffic over certain interfaces) (para. 2, 13, 59) in accordance with an instruction received from a controller, (The processor 510 executes instructions; instructions cause the processor 510 to perform the IOAM insertion operations described herein or to control the network processor unit 540 to perform the IOAM insertion operations described herein) (para. 84). 

 	As per claim 12, the method of claim 8, Nainar teaches wherein the instruction header is appended to a multicast packet when received, (The network element receives a packet. The network element inserts into a header of the packet, packet replication information indicating whether the network element performs a replication operation on the packet) (para. 10).  

As per claim 14, the method of claim 8, Nainar teaches wherein the instruction header is received from an upstream node, (via Fig. 1 shows header, i.e. packet 50’s header is received from R1 which is an upstream node is received) (Fig. 1).

As per claim 15, the method of claim 8, 
Nainar does not specifically teach wherein the node ID identifies the node when the node is a root node.  
However, Vytla teaches wherein the node ID identifies the node when the node is a root node, (wherein a root node is interpreted as the first hop node which is the first node the flow passes through in the topology) (para. 3).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar and Vytla such that in addition to or 30 instead of notifying an administrator, the Controller 105 can operate to isolate the problematic node( s) rapidly in order to restore traffic in a matter of seconds or minutes, rather than in hours or days, as is often required in traditional systems, (Vytla; col. 6, lines 29-33). 

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al., (Nainar), US PGPub. No.: 20190372877 as applied to claims above, in view of Vytla, et al., (Vytla), US Patent No.: 10862807 in view of Minamiyama, (Minamiyama), US PGPub. No.: 20160295453 and further in view of Duffield, (Duffield), US PGPub. No.: 20090080340.

 	As per claim 10, the method of claim 8, Nainar teaches branch index, (In the diagram, R1 is an upstream node that receives the traffic from a source 30 (root node) and R2 is the branching point node; R2 is a branch node between upstream router R1 and downstream routers R3 and R4, thus indexed) (para. 13, 59)
	Neither Nainar, Vytla nor Minamiyama specifically teaches wherein the branch index is an arbitrary number when the node is a root node.
	However, Duffield teaches wherein the branch index is an arbitrary number when the node is a root node, (wherein node k, b and c represent arbitrary number when node 0 is a root node) (para. 20; Fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar and Vytla, Minamiyama and Duffield such that each receiver node records the delays of the probes transmitted along an end-to-end path from the source node to the receiver node. From the aggregate delay data collected by the set of receiver nodes, temporal delay characteristics of individual links may be calculated, (Duffield; para. 7). 

10.	Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al., (Nainar), US PGPub. No.: 20190372877 as applied to claims above, in view of Vytla, et al., (Vytla), US Patent No.: 10862807 in view of Minamiyama, (Minamiyama), US PGPub. No.: 20160295453 and further in view of Mizutani, (Mizutani), US PGPub. No.: 20050111453.

As per claim 13, the method of claim 8, 
Neither Nainar, Vytla nor Minamiyama teach wherein the header is appended to a multicast when transmitted.
However, Mizutani teaches the header is appended to a packet when transmitted, (multicast data packet is transmitted from the physical network interface after the header with regard to the protocol of each layer is added to the L7 multicast packet) (para. 51). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar, Vytla, Minamiyama, and Mizutani such each of the information forwarders 1000a to 1000c records the data information contained in the received data packet in the storage unit 2, in order to hold the data reestablished from a data packet or the plurality of data packets, (Mizutani; para. 78).

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al., (Nainar), US PGPub. No.: 20190372877 as applied to claims above, in view of Vytla, et al., (Vytla), US Patent No.: 10862807 in view of Minamiyama, (Minamiyama), US PGPub. No.: 20160295453 and further in view of Jeng, et al., (Jeng), US PGPub. No.: 20130107725.

 	As per claim 16, the method of claim 8, Nainar teaches an upstream node from which the instruction header was received, (Fig. 5 shows for example node R2 that is upstream and received the header (352)).
	Neither Nainar, Vytla nor Minamiyama specifically teaches wherein the node ID identifies an upstream node when the node is a branch node or a leaf node
However, Jeng teaches wherein the node ID identifies an upstream node when the node is a branch node or a leaf node, (perform multicasting generally involve the root edge node replicating copies of the multicast data for each leaf edge node, and/or the network node(s) maintaining state information for a multicast tree used to route the multicast data through the provider network from the root edge node to the various leaf edge node(s)) (para. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar and Vytla, Minamiyama and Jeng in order to provide the ability to scale multicast and unicast services while providing substantially equivalent customer experience quality for both multicast and unicast services, (Jeng; para. 12). 

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al., (Nainar), US PGPub. No.: 20190372877 as applied to claims above, in view of Vytla, et al., (Vytla), US Patent No.: 10862807, in view of Minamiyama, (Minamiyama), US PGPub. No.: 20160295453 and further in view of Chiabaut, (Chiabaut), US PGPub. No.: 20120230199.

 	As per claim 17, the method of claim 8, 
Neither Nainar, Vytla nor Minamiyama specifically teaches wherein the branch identifier is represented by a tuple with the format [node ID, index].  
However, Chiabaut teaches wherein the branch identifier is represented by a tuple with the format [node ID, index], (branch identifiers (node id) are arranged using a total ordering scheme; index via (1, 2, 3, 4) as the branch identifiers) (para. 66, 67).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar and Vytla, Minamiyama and Chiabaut in order to record the node identifier which meets the first selection criterion in each of the diverging branches while backtracking to the divergence node. This has an advantage in further simplifying computation and reducing storage requirements, (Chiabaut; para. 14). 

13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al., (Nainar), US PGPub. No.: 20190372877 as applied to claims above, in view of Vytla, et al., (Vytla), US Patent No.: 10862807, in view of Minamiyama, (Minamiyama), US PGPub. No.: 20160295453 and further in view of Herrala et al., (Herrala), US PGPub. No.: 20120057518.

 	As per claim 18, the method of claim 8, 
Neither Nainar, Vytla nor Minamiyama specifically teaches wherein the branch index is utilized to construct a network topology.
However, Herrala teaches wherein the branch index is utilized to construct a network topology, (the pipeline branches to two pipelines where nodes 300, 302 form a first branch and nodes 310, 312 form a second branch. The tree topology basically forms a plurality of pipeline branches, wherein bridge nodes at the intersection where a pipeline branches to two (or more) branches are special router nodes storing routing tables) (para. 28).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar and Vytla, Minamiyama and Herrala in order to expand the invention to include routing tables which may comprise addresses (or other identifiers) of the Bluetooth devices in each branch so that the master transceiver of the router node may transmit data packets to appropriate branches (Herrala; para. 28). 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Bhandari, US PGPub No.: 20190296988, para. 17.  See form 892.

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        11/14/22